DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Jackson on 6/30/21.

The application has been amended as follows: 
In claim 8, replace the phrase “The product of claim 7” in line 1 with the phrase ‘The product of claim 6’.
In claim 9, replace the phrase “The product of claim 7” in line 1 with the phrase ‘The product of claim 6’.

Allowable Subject Matter
Claims 1-4, 6, 8-15, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Chen in view of Hawkins, Marsden and Meder, teaches a method of producing claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L. E./
Examiner, Art Unit 1734


/Matthew E. Hoban/Primary Examiner, Art Unit 1734